     Case 1:21-cv-01335-NONE-EPG Document 6 Filed 09/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                                 EASTERN DISTRICT OF CALIFORNIA

 9

10       SERGE HAITAYAN, et al.,                            Case No. 1:21-cv-01335-NONE-EPG
11                         Plaintiffs,
12             v.                                           ORDER GRANTING EX PARTE
                                                            APPLICATION FOR AN INITIAL
13       7-ELEVEN, INC.,                                    EXTENSION OF TIME TO RESPOND TO
                                                            COMPLAINT
14                         Defendant.
                                                            (ECF No. 4)
15

16

17            Defendant 7-Eleven, Inc. removed this action from the Fresno County Superior Court on

18   September 7, 2021.1 (ECF No. 1). Defendant has filed an ex parte application for an initial

19   extension of time to respond to the complaint, specifically requesting until October 8, 2021, to

20   file a response. (ECF No. 4). As grounds for the ex parte nature of the request, Defendant cites

21   Local Rule 144(c), which provides as follows:

22            The Court may, in its discretion, grant an initial extension ex parte upon the
              affidavit of counsel that a stipulation extending time cannot reasonably be
23            obtained, explaining the reasons why such a stipulation cannot be obtained and the
              reasons why the extension is necessary. Except for one such initial extension, ex
24            parte applications for extension of time are not ordinarily granted.
25            In support, defense counsel has supplied a declaration indicating that counsel reached out
26
     1
      The Court uses September 7, 2021, because that is the date that the notice of removal is listed as filed on
27   CM/ECF. However, the Court recognizes that the ex parte application and attached declaration from
     defense counsel states that this matter was removed on September 3, 2021. (ECF No. 4, p. 2; ECF No. 4-1,
28   p. 2).
                                                           1
     Case 1:21-cv-01335-NONE-EPG Document 6 Filed 09/10/21 Page 2 of 2


 1   to Plaintiff’s counsel on September 8 and twice on September 9, 2021, to request counsel’s

 2   stipulation to an extension. (ECF No. 4-1, p. 2). However, Plaintiff’s counsel has not yet

 3   responded. (Id.).

 4          As basis for the request for additional time, defense counsel states that the extension “is

 5   needed to allow 7-Eleven to assess Plaintiffs’ claims and determine whether a motion to dismiss

 6   or other pleading challenge would be appropriate. 7-Eleven will be prejudiced if this extension is

 7   not granted because it will not have the opportunity to evaluate its potential challenges to

 8   Plaintiffs’ Complaint.” (Id.). Given defense counsel’s representations, the Court will exercise its

 9   discretion to grant an initial extension ex parte of the deadline to respond to the complaint.

10          Accordingly, IT IS ORDERED, that the ex parte application for an initial extension of

11   time to respond to the complaint (ECF No. 4) is granted. Defendant shall file a response to the

12   complaint no later than October 8, 2021.

13
     IT IS SO ORDERED.
14

15      Dated:     September 10, 2021                           /s/
16                                                      UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
